Citation Nr: 1036915	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
August 1970 to March 1972, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The case was remanded by the Board in October 
2006 and June 2008.  All actions required by the remands have 
been accomplished.  

In December 2005, the Veteran testified at a Travel Board 
Hearing, and a transcript of that hearing is of record.



FINDING OF FACT

The preponderance of the medical evidence supports the Veteran's 
contention of having a diagnosis of PTSD due to service in 
Vietnam; the Veteran served as an artilleryman in Vietnam, and 
his unit was subjected to enemy rocket and rocket-propelled 
grenade (RPG) attacks during the period of his service.  



CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

Sufficient evidence is of record to grant service connection for 
PTSD.  Therefore, no further development is needed with respect 
to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f) (2009).

The evidence required to support the occurrence of an in-service 
stressor varies depending on whether the Veteran was engaged in 
combat with the enemy.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where the record does 
not establish that the claimant engaged in combat with the enemy, 
the assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event claimed as 
a stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the stressor 
in service occurred.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).

Analysis

The Veteran contends that he developed PTSD as a result of his 
service in the United States Army.  He alleges numerous 
stressors, to include seeing casualties being evacuated, and he 
also states that his unit came under direct fire by enemy forces.  

The Veteran's DD Form 214 reflects service in Vietnam with a 
military occupational specialty (MOS) of field artilleryman.  The 
service personnel records do not indicate that the Veteran was 
decorated for combat valor (e.g. Silver Star, Bronze Star with 
"V" device, etc.) or for wounds received in action (e.g. Purple 
Heart Medal).  

Regarding a diagnosis of PTSD, the pertinent post-service medical 
records indicate that the Veteran has been diagnosed as having 
PTSD due to his service in the U.S. Army.  Specifically, an 
October 2007 VA examination diagnosed the Veteran as having PTSD 
due to exposure to events where death was threatened or where 
actual death was witnessed.  The examiner, a VA psychiatrist, 
stated that the Veteran was not exposed to "direct combat"; 
however, he was exposed to "rocket and mortar explosions," and 
it was noted that the Veteran witnessed casualties being 
evacuated.  The examiner felt that it was "as likely as not that 
the Veteran's symptoms of PTSD are linked to his military service 
in Vietnam." 

A subsequent examination, dated in June 2009, was performed by a 
non-physician VA psychologist.  This examiner felt that some of 
the symptoms were being embellished by the Veteran, and that if 
PTSD was present, it was not as severe as the Veteran was 
claiming.  The examiner did not specifically rule out a diagnosis 
of PTSD.  Regarding if any PTSD symptoms were related to his 
alleged stressors, this clinician stated that he could not 
resolve the issue without resort to speculation.  

It is noted that the Veteran had several clinical visits for PTSD 
treatment by VA mental health professionals prior to his first 
examination.  Indeed, the Veteran's service in Vietnam is 
mentioned numerous times in the clinical visits, and the 
diagnosis of PTSD dates to as early as 2002.  

The 2009 VA opinion is speculative in nature, and cannot be given 
too much probative weight in light of the other medical treatment 
and examination reports which establish PTSD as related to his 
alleged stressors.  The preponderance of the evidence supports a 
conclusion that the Veteran experiences PTSD as a result of 
alleged stressors, including rocket and mortar fire, during his 
service in Vietnam.  At issue then, is whether the alleged 
stressors can be corroborated.  

The U.S. Army and Joint Services Records Research Center (JSRRC)) 
was contacted pursuant to a Board remand, with instructions to 
provide a unit history for the Veteran during his period of 
service in Vietnam.  A response from this agency indicated that 
the Veteran's unit, Headquarters Company, 2nd Battalion, 11th 
Artillery, 101st Airborne Division, received four 122mm rockets 
on April 26, 1971 and four rocket-propelled grenades (RPGs)on 
June 10, 1971.  No casualties were reported from these attacks.  

Given the returned findings from the JSRRC, as well as the 
Veteran's personnel records which confirm service as an 
artilleryman in Vietnam, the Board finds that the Veteran's 
stressors are adequately corroborated.  The exposure is 
documented in service department records, and it is certainly 
consistent with the type of service the Veteran rendered as an 
artilleryman in Vietnam.  Thus, as the Veteran has a diagnosis of 
PTSD related to his corroborated activities (rocket and mortar 
fire) in Vietnam, the requirements for service connection have 
been met, and the claim will be granted.   


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


